DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17-18 are objected to because of the following informalities:  
Claims 17 and 18 repeat the limitations in claim 16 given their current dependency.  Given the structure of other claim sets it is believed that these claims are meant to be dependent on claims other than 13.   Please review and either correct the dependency of the claims or cancel the repeated limitations.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (NPL “Multi-Objective Reinforced Evolution in Mobile Neural Architecture Search”, see IDS).
Re claim 1, Chu discloses a search method for a neural network model structure, comprising: 
generating an initial generation population (Section 3.4.1; equation 1; Figure 3; Section 3.4.4) of network model structure (Section 3.4.1; equation 1; Figure 3; Section 3.4.4) based on multi-objective optimization hyper parameters (Section 3.4.1; equation 1; Figure 3; Section 3.4.4), as a current generation population of network model structure (Section 3.4.1; equation 1; Figure 3; Section 3.4.4); 
performing selection (Section 3.4.2, 3.4.4) and crossover (Section 3.4.3, 3.4.4) on the current generation population of network model structure (Section 3.4.3, 3.4.4); 
generating a part of network model structure based on reinforcement learning mutation (Section 3.4.4, Figure 3 ‘Reinforced’, Figure 4), and generating a remaining part of network model structure (Section 3.4.4, Figure 3 ‘Natural’) based on random mutation on the selected and crossed network model structure (Section 3.4.4, Figure 3 ‘Natural’); 
generating a new population (Section 3.4.4, Figure 3) of network model structure (Section 3.4.4, Figure 3) based on the part of network model structure generated by reinforcement learning mutation (Section 3.4.4, Figure 3) and the remaining part of network model structure generated by random mutation (Section 3.4.4, Figure 3); 
searching (Section 3.3, Figure 2, Section 3.4.4, Section 4.1) a next generation population of network model structure (Section 3.3, Figure 2, Section 3.4.4, Section 4.1) based on the current generation population of network model structure (Section 3.3, Figure 2, Section 3.4.4, Section 4.1) and the new population of network model structure (Section 3.3, Figure 2, Section 3.4.4, Section 4.1); and 
using the next generation population of network model structure as the current generation population of network model structure (Section 3.3, Figure 2, Section 3.4.4, Section 4.1), repeating the performing selection and crossover (Section 3.3, Figure 2, Section 3.4.4, Section 4.1), the generating a part of network model structure and generating a remaining part of network model structure(Section 3.3, Figure 2, Section 3.4.4, Section 4.1) , the generating a new population of network model structure (Section 3.3, Figure 2, Section 3.4.4, Section 4.1), and the searching a next generation population of network model structure (Section 3.3, Figure 2, Section 3.4.4, Section 4.1), until a multi-objective optimization state is optimal (Section 3.3, Figure 2, Section 3.4.4, Section 4.1), and selecting a neural network model structure suitable for different scenarios from a final generation population of network model structure (Section 3.3, Figure 2, Section 3.4.4, Section 4.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (NPL “Multi-Objective Reinforced Evolution in Mobile Neural Architecture Search”, see IDS) in view of Birdwell (US Pub 20150106311).
Re claims  7 and 13, Chu discloses a search method and the associated search device for a neural network model structure, comprising:
generating an initial generation population (Section 3.4.1; equation 1; Figure 3; Section 3.4.4) of network model structure (Section 3.4.1; equation 1; Figure 3; Section 3.4.4) based on multi-objective optimization hyper parameters (Section 3.4.1; equation 1; Figure 3; Section 3.4.4), as a current generation population of network model structure (Section 3.4.1; equation 1; Figure 3; Section 3.4.4); 
performing selection (Section 3.4.2, 3.4.4) and crossover (Section 3.4.3, 3.4.4) on the current generation population of network model structure (Section 3.4.3, 3.4.4); 
generating a part of network model structure based on reinforcement learning mutation (Section 3.4.4, Figure 3 ‘Reinforced’, Figure 4), and generating a remaining part of network model structure (Section 3.4.4, Figure 3 ‘Natural’) based on random mutation on the selected and crossed network model structure (Section 3.4.4, Figure 3 ‘Natural’); 
generating a new population (Section 3.4.4, Figure 3) of network model structure (Section 3.4.4, Figure 3) based on the part of network model structure generated by reinforcement learning mutation (Section 3.4.4, Figure 3) and the remaining part of network model structure generated by random mutation (Section 3.4.4, Figure 3); 
searching (Section 3.3, Figure 2, Section 3.4.4, Section 4.1) a next generation population of network model structure (Section 3.3, Figure 2, Section 3.4.4, Section 4.1) based on the current generation population of network model structure (Section 3.3, Figure 2, Section 3.4.4, Section 4.1) and the new population of network model structure (Section 3.3, Figure 2, Section 3.4.4, Section 4.1); and 
using the next generation population of network model structure as the current generation population of network model structure (Section 3.3, Figure 2, Section 3.4.4, Section 4.1), repeating the performing selection and crossover (Section 3.3, Figure 2, Section 3.4.4, Section 4.1), the generating a part of network model structure and generating a remaining part of network model structure(Section 3.3, Figure 2, Section 3.4.4, Section 4.1) , the generating a new population of network model structure (Section 3.3, Figure 2, Section 3.4.4, Section 4.1), and the searching a next generation population of network model structure (Section 3.3, Figure 2, Section 3.4.4, Section 4.1), until a multi-objective optimization state is optimal (Section 3.3, Figure 2, Section 3.4.4, Section 4.1), and selecting a neural network model structure suitable for different scenarios from a final generation population of network model structure (Section 3.3, Figure 2, Section 3.4.4, Section 4.1); however Chu fails to explicitly disclose (1) wherein the method is executed by A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a terminal, cause the terminal to perform a search method for a neural network model structure; and (2) wherein the device comprises a processor; and a memory storing instructions executable by the processor.
Regarding items (1) and (2) above this design is however disclosed by Bridwell.  Birdwell discloses (1) wherein the method is executed by a non-transitory computer-readable storage medium (Paragraphs 242, 244, 247-250) having stored therein instructions that (Paragraphs 242, 244, 247-250), when executed by a processor of a terminal (Paragraphs 242, 244, 247-250), cause the terminal to perform a search method for a neural network model structure (Paragraphs 242, 244, 247-250); and (2) wherein the device comprises a processor (Paragraphs 172, 244, 247-250); and a memory storing instructions executable by the processor (Paragraphs 172, 244, 247-250).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Chu to incorporate the structural implementations as shown in Birdwell and the disclosure of Chu simply does not go into explicit hardware and implementation details while the common scope of Birdwell provides that the use of these elements is common within digital and data processing and provide a functionally well known and expected operation and performance of the designed aspects in the chosen hardware and computational implementations for the given environment.

Allowable Subject Matter
Claims 2-6, 8-12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 2, 8 and 14 the prior art fails to disclose the specific population and inference determination processing.  Re claims 3, 9, and 15 the prior art fails to explicitly disclose the predictive index calculations using an automatic encoding regressor.  Re claims 4, 10 and 16-18 the prior art fails to disclose the specified random mutation ratio processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631